Per Curiam. The appellant, Ricky Terrell, by his attorney, M. Watson Villines II, has filed a motion for rule on the clerk. His attorney admits that the record was tendered late in that it contains no written indication that within thirty days from the filing of a motion for new trial, a ruling was obtained from the trial court either that the motion was being taken under advisement or that the matter was set for hearing on a definite date. Ark. R. App. P. 4(c); Smith v. Boone, 284 Ark. 183, 680 S.W.2d 709 (1984).  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. Terry v. State, 272 Ark. 243, 613 S.W.2d 90 (1981). A copy of this opinion will be forwarded to the Committee on Professional Conduct. In re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979).